Citation Nr: 1309200	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  10-23 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for bilateral hearing loss with middle ear dysfunction.

2.  Entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss with middle ear dysfunction.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for bilateral hearing loss and tinnitus.  

Irrespective of the RO's action in March 2009, the Board must decide whether new and material evidence sufficient to reopen the claim of entitlement to service connection for bilateral hearing loss has been received prior to considering the merits of that underlying issue.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board has characterized the issues as noted on the title page in light of Barnett and the recent decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), in which the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.

In May 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  During the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.  A transcript of the hearing is associated with the claims folder. 

The reopened issue of entitlement to service connection for bilateral hearing loss with middle ear dysfunction, as well as the claim of entitlement to service connection for tinnitus, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for bilateral hearing loss with middle ear dysfunction was denied on July 8, 1976, and he did not appeal that decision.

2.  Evidence received since the last final July 1976 decision is new, relates to an unestablished fact necessary to the issue of service connection for bilateral hearing loss with middle ear dysfunction, and raises a reasonable possibility of substantiating that underlying claim.


CONCLUSIONS OF LAW

1.  The RO's July 1976 denial of service connection for bilateral hearing loss with middle ear dysfunction is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.200, 20.302, 20.1103 (2012). 

2.  Evidence received since the last final July 1976 decision is new and material, and the claim for service connection for bilateral hearing loss with middle ear dysfunction is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156, 20.1103 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for bilateral hearing loss with middle ear dysfunction, no further discussion of these VCAA requirements is required.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC), whichever is later.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.129, 19.192, 20.302, 20.1103 (2012).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.  See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA need not accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216 (1994). 

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In April 1976, the Veteran filed a claim for service connection for "ear problems."  In an unappealed July 1976 rating decision, the RO denied service connection for bilateral hearing loss, finding that there was no evidence of hearing loss.  The Veteran did not file a notice of disagreement (NOD), and the July 1976 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2012).  

On February 28, 1977, the RO received a Congressional Inquiry with correspondence from the Veteran attached.  The Veteran wanted to know how he could "continue his claim or reopen his claim."  He stated that his hearing was "definitely impaired" and that his ears gave him "problems."  The RO did not accept the Congressional Inquiry as an application to reopen the previously denied claim of bilateral hearing loss.  Instead, in a March 1977 response to the Congressional Inquiry, the RO stated that the Veteran's claim for service connection for "an ear condition" had been previously denied because the separation examination and a 1976 VA examination showed no hearing impairment. The RO indicated that the Veteran should submit medical evidence showing a hearing loss.  No response was received.

In July 2008, the Veteran requested that the previously denied service connection claim be reopened.  In a March 2009 rating decision, the RO denied service connection for bilateral hearing loss, finding that there was no evidence of hearing loss pursuant to VA guidelines and that there was no link between the Veteran's current hearing loss and service.  

Relevant evidence received since the July 1976 decision consists of VA treatment records dated from December 2008 to April 2011; a March 2009 VA audiological examination report; and statements from the Veteran, to include his May 2012 Board hearing testimony.

An April 2011 audiogram shows a current bilateral hearing loss disability for VA purposes.  See 38 C.F.R. 3.385 (2012).  This evidence is new, as it was not considered by the RO in July 1976.  The evidence is also material as it directly addresses the basis for the prior final denial - the lack of a current hearing loss disability.  In tending to substantiate the Veteran's claim by bolstering one element of a claim for service connection, the new evidence raises the reasonable possibility of substantiating the claim for service connection for that disorder.  Thus, the Board finds that this additional evidence is both new and material, and that reopening of the previously denied claim for service connection for bilateral hearing loss with middle ear dysfunction is warranted.


ORDER

New and material evidence has been received to reopen a claim for service connection for bilateral hearing loss with middle ear dysfunction; to this limited extent, the appeal of this issue is granted.



REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims. 

The Veteran contends that he has bilateral hearing loss, ear pain, and tinnitus from working on the flight line of an aircraft carrier while in service.  He indicates that he first experienced these problems during service, and that he has continued to have bilateral hearing loss, ear pain, and tinnitus since discharge.  The Board finds credible the Veteran's account of noise exposure in service, as it is consistent with his duties in service working aboard the aircraft carrier.  Indeed, the RO has conceded in-service noise exposure.  See March 2009 Rating Decision.  Thus, the question is one of nexus.

For VA purposes, impaired hearing will not be considered to be a disability unless the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The July 1972 entrance examination contains a normal clinical evaluation of the ears.  An audiogram contains the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
10
10
LEFT
35
20
10
20
20

An audiogram card showed similar results.

Review of the service treatment records (STRs) show numerous complaints of ear problems, ringing, and hearing loss.  The Veteran first complained of hearing loss on January 27, 1975, while serving onboard the USS Saratoga.  The clinician referenced an "audio card" and noted that there was evidence of left ear impairment.  It appears that the clinician was referring to the entrance audiogram.  He recommended that a reference audiogram be conducted after the Veteran had been away from high noise areas for 40 hours.

On January 29, 1975, the Veteran returned for an audiogram.  The clinician noted that the reference audiogram showed improvement.  The Board notes that this audiogram is not contained in the STRs. The Veteran was instructed to return again after being out of a high noise area for one month.

On March 3, 1975, the Veteran returned for another audiogram.  The audiogram card is contained in the STRs.  The clinician commented that bilateral hearing loss had been noted five weeks earlier, and that the January 29, 1975 reference audiogram revealed hearing loss at the same level noted in the audiogram conducted that day.  He also noted that the Veteran had been out of a high noise area for one month.  The provisional diagnosis was bilateral hearing loss, moderately severe degree.  

On March 6, 1975, the Veteran was examined by an ENT onboard the USS Saratoga.  Tympanic membranes were within normal limits.  The clinician stated "if accompanying audiograms can be believed, [the Veteran] has lost some hearing since 1972."  However, he noted that the Veteran needed "a good AC/BC audiogram."  He also noted that the Veteran was leaving for the United States in two days, and recommended that "more precise audiometry" be performed then.

On April 3, 1975, the Veteran was examined by an ENT at the Naval Regional Medical Center in Philadelphia, Pennsylvania.  He reported having first noticed hearing loss two months earlier.  He complained of ear pain, right greater than left, since February 1975.  He also complained of "ringing in ears" from January 1975 until he was removed from the flight deck in February.  He denied a history of ear problems.  The doctor noted that the Veteran had used inadequate ear protection on the flight deck from January 1974 to February 1975.  An audiogram contains the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
0
15
LEFT
25
15
0
0
15

Speech discrimination was 98 percent in the right ear and 100 percent in the left ear.
A tympanogram was also conducted.  The doctor compared the April 1975 audiogram to the 1972 entrance audiogram and noted that there was a decreased hearing ability, bilaterally, greater at higher frequencies.  An examination showed left side lateralization.  Air conduction was greater on the right than the left.  Tympanic membranes were normal and moved with pressure.  External ear canals were unremarkable.  The impression was "[illegible] hearing loss."

The Veteran's ears were rechecked in May 1975 after he had returned to the USS Saratoga.  He stated that his hearing had improved since being off the flight deck.  He was cleared to return to the flight deck provided he wore adequate hearing protection, and instructed to return for an audiogram in one month.

In June 1975, the Veteran was treated for severe right ear pain after swimming.  A small central perforation was noted upon examination.  There was no acute inflammation.  On follow-up one week later, the Veteran complained of frequent ear aches in both ears.  Physical examination showed that the perforation had healed.  There was evidence of chronic serous otitis media.  The clinician prescribed Sudafed.

In July 1975, the Veteran continued to complain of pain in the right ear, as well as pressure in both ears.  It was noted that the Veteran had a "history of ear disorders."  Physical examination revealed that both ears were within normal limits.  Tympanic membranes were motile and appeared normal.  The impression was "? Eustachian tube dysfunction secondary to allergy."  The clinician prescribed Sudafed.

The July 1975 separation examination contains a normal clinical evaluation of the ears and reflects a normal hearing test of 15/15 (whispered voice).  See Smith v. Derwinski, 2 Vet. App. 137 (1992).  

On the Veteran's April 1976 claim, he complained of an "ear condition."  

A June 1976 VA audiological evaluation shows that the Veteran complained of hearing loss, trouble clearing his ears, ear aches (right greater than left), an occasional ringing sensation, a burning sensation (left greater than right), blocked ears, and occasional headaches.  He reported that his ear problems began in January 1975, although his hearing had improved somewhat.  He described himself as a "sportsman and an outdoors man" and a former hunter. 

An examination of the Veteran's ears showed marked retraction of the left eardrum but otherwise an excellent cone of light bilaterally.  The right eardrum was normal.  Pure tone thresholds, in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
--
20
LEFT
20
20
15
--
25

Speech recognition scores were found to be 100 percent for both ears.  The diagnosis was "borderline normal ear exam."

Post-service VA treatment records show that, in December 2008, the Veteran complained of intermittent tinnitus and an ongoing sensation of aural pressure/fullness, bilaterally.  An ear examination was normal.  Pure tone thresholds, in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
15
--
20
LEFT
15
20
15
--
20

Speech recognition scores were found to be 100 percent for both ears.  The diagnosis was right ear, mild degree of low frequency conductive hearing loss through 1000 Hz, with borderline normal/slight degree of sensorineural hearing loss at 2-8 kHz; and left ear, slight degree of low frequency conductive hearing loss (single conductive component at 250 Hz), with borderline normal/slight degree sensorineural hearing loss at 500-8000 Hz.  Tympanometry showed Type C, abnormal negative middle ear pressure, with normal compliance on the right, and Type A, middle ear compliance and pressure, within normal limits on the left.  The audiologist recommended that the Veteran be evaluated by an ENT for bilateral Eustachian tube dysfunction.  He also diagnosed tinnitus.  He noted that the normal hearing with mild conductive component on the right was "an unusual presentation for someone who has tinnitus," but noted that the likelihood of a tumor was extremely low.  

The Veteran submitted to a March 2009 VA audiological examination.  He complained of bilateral hearing loss that began in 1974-75, to include episodes of acute hearing loss with ringing in the right ear for six months.  He reported having worked on an aircraft carrier flight deck without hearing protection.  He also reported "wood yard noise" for a couple of years "on and off" with hearing protection.  He hunted prior to service and for a few years after discharge without hearing protection.  He also rode motorcycles "years ago."  Pure tone thresholds, in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
15
20
25
LEFT
20
20
20
20
20

Speech recognition scores were found to be 100 percent in the right ear and 96 percent in the left ear.  A type C tympanogram was obtained on the right side and conductive hearing loss was noted in that ear.  A retracted right tympanic membrane was noted.  A type A tympanogram was obtained on the left side, which was consistent with pure-tones, and middle ear system function was within normal limits.  Contralatera acoustic reflexes were elevated or absent bilaterally, consistent with pure-tone results.  Some ipsilateral reflexes on the left side were present, some elevated and some absent, somewhat consistent with pure-tones.  

The diagnosis was constant bilateral subjective tinnitus; conductive hearing loss in the right ear, non-disabling per VA standards; and hearing within normal limits in the left ear per VA standards.  The examiner opined that the right ear hearing loss was inconsistent with noise exposure.  He reviewed the STRs and noted that the flat hearing loss noted in March 1975 was inconsistent with noise-induced hearing loss.  He concluded that the recovery of hearing later in service was "more consistent with the middle ear problems noted in [service] than noise exposure."  The examiner explained that the last two audiograms performed in service revealed hearing within normal limits per VA standards.  There was no evidence of noise induced hearing loss two months prior to separation, and there was no current evidence of the right ear perforated eardrum noted in 1975.  He also opined that "it is less likely as not" that the Veteran's tinnitus is related to the tinnitus noted during service or noise exposure during service.  He explained that "it is possible that middle ear pathology, aging, hypertension, occupation and recreational noise exposure, pre-existing hearing loss, and usage of potentially ototoxic medication have contributed to his current tinnitus."  The examiner also opined that the tinnitus "is as likely as not" a symptom associated with the hearing loss.  Finally, the examiner opined that the Veteran's in-service middle ear problem on the right  "is less likely as not" related to his current middle ear problem, but provided no rationale.

In May 2009, the Veteran reported that the tinnitus was constant and became louder throughout the day.  He complained of hearing loss in the right ear with intermittent total hearing loss lasting 20-30 seconds.  He also complained of intermittent ear pressure and ear aches, but no infections.  He denied vertigo and otorrhea.  

In December 2009, the Veteran reported progressive bilateral otalgia, pressure, and fullness; tinnitus; and bilateral fluctuating hearing loss.  Physical examination revealed a very small scar on the right ear tympanic membrane centrally.  Pure tone thresholds, in decibels were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
35
40
45
LEFT
25
30
30
35
45

Speech recognition scores were found to be 96 percent in both ears.  

In May 2011, the Veteran continued to complain of tinnitus, as well as intermittent otalgia and pressure.  It was noted that the Veteran had previously been seen in the ENT clinic "in the past after a sudden hearing loss in the right ear."  It was also noted that the previous audiogram indicated that the Veteran might have had some fluid in the right ear.  The assessment was mild asymmetric hearing loss with "most likely" Eustachian tube dysfunction.  The audiologist opined that the intermittent otalgia and fullness was "most likely" related to the Eustachian tube dysfunction.  The Veteran was prescribed hearing aids for his tinnitus.

In January 2012, the Veteran complained that his right ear hearing "comes and goes."  He also complained of left ear pain.  Upon examination in March 2012, there was a bulging ertyemaotus tympanic membrane, left greater than right.  The impression was otitis media, bilateral, and allergic rhinitis.  An antibiotic was prescribed. 

In April 2012, the Veteran complained of ear aches and tenderness, bilaterally.  He stated that the antibiotic helped the pain and improved the muffled sound 50 percent.  The tinnitus had also improved somewhat.  Physical examination revealed that the right tympanic membrane was "still slightly injected with some mild fluid behind the tympanic membrane."  The impression was bronchitis "with persistent right otitis media bilateral chronic tinnitus (felt to be due to loud sound exposure occurring from his work on the flight deck during active duty)."

During the May 2012 hearing, the Veteran testified that his hearing was "exceptional" when he entered the service, and that "they wanted me to change rates to go into sonar because of my hearing."  Hearing Transcript at 3.  He indicated that he received VA medical treatment through the years, and that the VA has recorded his ongoing hearing loss.  The Veteran also stated that after service he went to school, worked on a farm, and then worked in a lab with earplugs.  He further testified that a VA doctor told him that the tinnitus is related to his in-service noise exposure.

There is no post-service evidence of hearing loss, tinnitus, or ear pain until many years post-service.  It is unclear as to whether the April 2012 VA clinician found the Veteran to have tinnitus consistent with acoustic trauma due to service, or was merely reporting the Veteran's history.  In contrast, the March 2009 VA examiner reviewed the claims file and opined that the tinnitus is related to the Veteran's middle ear dysfunction.  In addition, the VA examiner found no hearing loss for VA purposes.  Additional VA treatment records were associated with the claims file after the March 2009 VA examination.  Significantly, December 2009 and April 2011 VA audiograms show a bilateral hearing loss for VA purposes.  Accordingly, another opinion as to whether it is at least as likely as not that the Veteran's hearing loss and tinnitus are related to his exposure to acoustic trauma in service is required.   

Furthermore, given the current diagnosis of Eustachian tube dysfunction that is of record, as well as the in-service questionable diagnosis of Eustachian tube dysfunction and the Veteran's assertions that he has experienced ear pain since service, the Veteran must be accorded a VA ENT examination to determine the nature, extent and etiology of any middle ear dysfunction.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran is competent to state that he has had bilateral hearing loss, ear pain, and tinnitus since his service.  See Charles v. Principi, 16  Vet. App. 370 (2002).  However, the Veteran is not competent to offer a medical opinion on the etiology of his hearing loss, tinnitus, or any middle ear dysfunction.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Thus, a medical opinion is still necessary to resolve this matter.  

In addition, there are outstanding VA treatment records that need to be obtained.  In a July 2008 VA Form 21-4142, the Veteran stated that he had received treatment at the VA hospital in Gainesville, Florida.  There are no records from that facility in the claims file.  All VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, all the Veteran's VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file complete, updated VA treatment records from the Gainesville VAMC, as well as any other VA facility identified by the Veteran, for the period of July 2007 to the present.

2. Schedule the Veteran for a VA audiological examination with an appropriate medical professional to determine the etiology of the Veteran's hearing loss and tinnitus, including an ENT examination to determine the etiology of any current middle ear dysfunction.  The claims folder, including a copy of this remand, must be sent to the examiner for review in conjunction with the examination, and a notation should be made in the evaluation report that this review has taken place.  The examiner should answer the following questions: 

(a) Does the Veteran have hearing loss in either ear pursuant to 38 C.F.R. § 3.385?

(b)If yes, did the hearing loss clearly and unmistakably preexist the Veteran's enlistment into active duty?  In answering this question, the examiner should address the July 1972 entrance examination. 

(c)For any currently diagnosed hearing loss found to have preexisted the Veteran's active duty, was it clearly and unmistakably not aggravated by any incident during service?  [Aggravation means worsened beyond the natural progression of the disease.]  

(d) If a currently diagnosed hearing loss was found not to have preexisted the Veteran's active duty, is it at least as likely as not, i.e, a 50 percent probability or greater, that any such disability either had its onset during the Veteran's active service or is otherwise etiologically related to his active service? 

(e) Is it at least as likely as not, i.e, a 50 percent probability or greater, that any currently diagnosed tinnitus and/or middle ear dysfunction either had its onset during the Veteran's active service or is otherwise etiologically related to his active service? 

A complete rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.

3. Then, readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


